DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As newly added, claim 22 recites “the first extending portion of the solar cell, the body portion of another solar cell, the second extending portion of the another solar cell and the body portion of the solar cell jointly define and surround a gap and a conductive material fully fills the gap”. Applicant has no support a conductive material fully fills the gap formed the four portions. On contradictory to the claim, Applicant explicitly shows in fig. 2, a conductive material does not fully fill the gap formed by the four portions as claimed. For the purpose of this office action, the limitation is interpreted as “a conductive material is located in the gap as disclosed by the Applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, independent claim 1 claims “a solar cell” (see the pre-ample) and also recites “the first extending portion of the solar cell is connected to the body portion of another solar cell by a conductive material, and the second extending portion of the another solar cell is connected to the body portion of the solar cell by another conductive material” in lines 12-15.  There is insufficient antecedent basis for limitations “the body portion of another solar cell” in lines 12-13 and “the second extending portion of the another solar cell” in lines 13-14 in the claim.
It is unclear if “another solar cell”, “a conductive material” and “another conductive material” are parts of the claimed solar cell. 
Claims 2-4, 6 and 21-22 are rejected on the same ground as claim 1.
Claim 10 depends on claim 7 and recites “a first connecting portion” and “a second connecting portion”, while claim 7 is amended to recite “a conductive material” and “another conductive material” in lines 19-22. It is unclear if “a first connecting portion” and “a second connecting portion” recited in claim 10 are the same or different from “a conductive material” and “another conductive material” recited in claim 7.
As newly added, claim 22 recites “fully” in line 4. The term “fully” in claim 22 is a relative term which renders the claim indefinite. The term “fully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As newly added, claim 22 depends on claim 1 and recites “another solar cell” in line 2, while claim 1 also recites “another solar cell” in line 13. It is unclear if “another solar cell” recited in claim 22 is the same or different from “another solar cell” in claim 1.
As newly added, claim 22 depends on claim 1 and recites “a conductive material” in line 4, while claim 1 recites “a conductive material” in line 13, and “another conductive material” in lines 14-15. It is unclear if “a conductive material” recited in claim 22 is the same or different from “a conductive material” or “another conductive material” recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (JP 62-42469, Cite No. 2 of Foreign Patent Documents in IDS 9/8/2021) in view of Luch (US 2012/031462).
Regarding claims 1 and 6, Hagiwara discloses a solar cell (2) comprising:
a body portion (see figs. 1-4); 
a first extending portion (see rising step portion 9, figs. 1-4) provided at one end of the body portion (see figs. 1-4); and 
a second extending portion (see falling step portion 6, figs. 1-4) provided at another end of the body portion (see figs1-4); 
wherein a thickness T1 (or h1+h2) of the body portion is greater than a thickness T2 (or h1) of the first extending portion (see figs. 1-4¸[0001]) and greater than a thickness T3 (or h1) of the second extending portion (see figs. 1-4, [0001]).
Hagiwara discloses the solar cell connected to another solar cells by bar electrode (8), interconnector (3) and a back electrode portion (5) at the horizontal ledge (see figs. 1-4). As such, the first extending portion of the solar cell (e.g. rising step 9) is connected to the body portion of another cell by a conductive material (e.g. electrode portion 5 and interconnect 3) and the second extending portion of the another solar cell (or the falling step 6) is connected to the body portion of the solar cell by another conductive material (or bar electrode 8).
Hagiwara teaches each thickness T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]).
Hagiwara does not explicitly teach the thickness of the body portion of the solar cell ranging from 100m to 400m such that the thickness T2 and T3 ranging from 50m to 200m.
Luch teaches traditional crystalline solar cell comprising 200 micrometers thick wafer (see [0007]), or the body portion of the solar cell. 200 micrometers is right within the claimed ranged of 100-400 m.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the traditional crystalline solar cell comprising a body portion of 200 micrometers thick as taught by Luch, because Luch teaches such thickness is the traditional thickness for crystalline solar cell and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to have formed the thickness T2 and T3 to be ½ of the 200 micrometers, or 100 micrometers, because Hagiwara explicitly teaches the thicknesses T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]). 100 micrometers is right within the claimed ranges 50 m to 200 m of T2 and T3.
Regarding claim 2, modified Hagiwara discloses a solar cell as in claim 1 above, wherein Hagiwara discloses along a length direction of the solar cell, the first extending portion (or rising step portion 9) is provided at one end of the body portion (see figs. 1-4) and the second extending portion (or falling step portion 6) is provided at the other end of the body portion (see figs. 1-4); and the first extending portion (9) is located above the second extending portion (see figs. 1-4)in a thickness direction of the solar cell (see figs. 1-4).
Regarding claim 3, modified Hagiwara discloses a solar cell as in claim 2 above, wherein Hagiwara discloses in the length direction of the solar cell, an orthographic projection (or back electrode portion 5 at the horizontal edge) of the first extending portion (9) does not overlap an orthographic projection (or bar electrode 8) of the second extending portion (6, see figs. 1-4).
Regarding claim 4, modified Hagiwara discloses a solar cell as in claim 1 above, wherein Hagiwara shows each of the first extending portion (9) and the second extending portion (6) is formed as a cuboid structure (see figs. 1-4).
Regarding claims 7 and 15, Hagiwara discloses a shingled photovoltaic module (figs. 1-4) comprising:
a plurality of adjacent ones of a plurality of solar cells (2) being electrically connected to each other and arranged along a length direction of the solar cells, wherein the adjacent ones of the plurality of solar cells comprises a first solar cell (e.g. solar cell on the right) and a second solar cell (e.g. solar cell on the left) along the length direction (see figs. 1-4), wherein each of the plurality of solar cells comprises:
body portion (see figs. 1-4); 
a first extending portion (see rising step portion 9, figs. 1-4) provided at one end of the body portion (see figs. 1-4); and 
a second extending portion (see falling step portion 6, figs. 1-4) provided at another end of the body portion (see figs1-4); 
wherein a thickness T1 (or h1+h2) of the body portion is greater than a thickness T2 (or h1) of the first extending portion (9, see figs. 1-4¸[0001]) and greater than a thickness T3 (or h1) of the second extending portion (see figs. 1-4, [0001]); 
wherein the first extension portion (9) of the first solar cell (e.g. solar cell on the right) and the second extending portion (6) of the second solar cell (e.g. solar cell on the left) are arranged along a thickness direction of one of the plurality solar cells (2) and are electrically connected to each other (see figs. 1-4).
Hagiwara discloses the first solar cell connected to the second solar cells by bar electrode (8), interconnector (3) and a back electrode portion (5) at the horizontal edge (see figs. 1-4). As such, the first extending portion of the first solar cell (e.g. rising step 9) is connected to the body portion of another cell by a conductive material (e.g. electrode portion 5 and interconnect 3) and the second extending portion of the second solar cell (or the falling step 6) is connected to the body portion of the solar cell by another conductive material (or bar electrode 8).
Hagiwara teaches each thickness T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]).
Hagiwara does not explicitly teach the thickness of the body portion of the solar cell ranging from 100m to 400m such that the thickness T2 and T3 ranging from 50m to 200m.
Luch teaches traditional crystalline solar cell comprising 200 micrometers thick wafer (see [0007]), or the body portion of the solar cell. 200 micrometers is right within the claimed ranged of 100-400 m.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the traditional crystalline solar cell comprising a body portion of 200 micrometers thick as taught by Luch, because Luch teaches such thickness is a traditional thickness for crystalline solar cell and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to have formed the thickness T2 and T3 to be ½ of the 200 micrometers, or 100 micrometers, because Hagiwara explicitly teaches the thicknesses T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]). 100 micrometers is right within the claimed ranges 50 m to 200 m of T2 and T3.
Regarding claim 8, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses each of the plurality of solar cells (2) comprises an upper end surface and a lower end surface arranged opposite to the upper end surface along the thickness direction, the upper end surface of the first solar cell and the upper end surface of the second solar cell are located in a same plane, and the lower end surface of the first solar cell and the lower end surface of the second solar cell are located in a same plane (see figs. 1-4).
Regarding claim 9, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses each thickness (h1) of the extending portions is approximately 1/2 of the thickness of the solar cell (see [0001]), and shows the sum of the thicknesses of the extending portions is smaller than the thickness of the solar cell (see figs. 1-4). In other words, Hagiwara discloses the sum of the thickness T2 of the first extending portion of the first solar cell and the thickness T3 of the second extending portion of the second solar cell is equal to the thickness T1 of the body portion, and shows the sum of the thicknesses is smaller than the thickness T1 of the body portion.
Regarding claim 10, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses a first connecting portion (or back electrode portion 5 at the horizontal edge and interconnect 3) is provided on an end surface of the first extending portion (9) along the thickness direction, and a second connecting portion (bar electrode 8) is provided on an end surface of the second extending portion (6) along the thickness direction, and in the thickness direction, the first extending portion (e.g. back electrode portion 5 at the horizontal edge) of the first solar cell (e.g. solar cell on the right) and the second extending portion (8) of the second solar cell (e.g. solar cell on the left) are electrically connected to each other through the first connecting portion (5) and the second connecting portion (8, see figs. 1-4).
Regarding claim 11, Hagiwara discloses a photovoltaic module as in claim 7, wherein Hagiwara teaches the solar cells (2) are made to flush with each other along the length direction ([0001]).
 Hagiwara does not explicitly show the first extending portion (9) of the first solar cell abuts the body portion of the second solar cell, and the second extending portion (6) of the second solar cell abuts the body portion of the first solar cell.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the shingled photovoltaic module of Hagiwara by rearranging the solar cells such that the first extending portion of the first solar cell abuts the body portion of the second solar cell and the second extending portion of the second solar cell abuts the body portion of the first solar cell, because Hagiwara explicitly suggests making the solar cell flush with each other. Such modification is a mere rearrangement of the module parts that would not modify the operation of the module, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 12, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses along the length direction of the solar cell, the first extending portion (9) is provided at one end of the body portion and the second extending portion (6) is provided at the other end of the body portion (see figs. 1-4), and the first extending portion (9) is located above the second extending portion (6) in the thickness direction of each solar cell (see figs. 1-4).
Regarding claim 13, modified Hagiwara discloses a shingled photovoltaic module as in claim 12 above, wherein Hagiwara discloses in the length direction of the solar cell, an orthographic projection (or back electrode portion 5) of the first extending portion (9) at one end of the solar cell does not overlap an orthographic projection (or bar electrode 8) of the second extending portion (6) at the other end of the solar cell (see figs. 1-4).
Regarding claim 21, modified Hagiwara discloses a solar cell as in claim 1 above, wherein Hagiwara discloses the first extending portion (or the rising step 9) and the second extending portion (or the falling step 6) are formed into one piece (see figs. 1-4). 
Regarding claim 22, modified Hagiwara discloses a solar cell as in claim 1 above, wherein Hagiwara discloses the first extending portion (or the rising step 9) of the solar cell, the body portion of another solar cell, the second extending portion (or the falling step) of the another solar cell, and the body portion of the solar cell jointly define and surround a gap, and a conductive material (or interconnector 3, back electrode 5 portion at the ledge, and the bar electrode 8)  is located inside the gap (see figs. 3 and 4)
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hagiwara is silent about a direct horizontal electrical connection in addition to the vertical electrical connection. 
The examiner replies that Applicant does not disclose nor claim a direct horizontal electrical connection in addition to the vertical electrical connection. 
In addition, how to connect a solar cell as in claim 1 is directed to an intended use of the solar cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726